
	

113 HR 5023 IH: VALUES Act
U.S. House of Representatives
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5023
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2014
			Mr. Brooks of Alabama (for himself and Mr. Owens) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide additional points to competitive service entrance
			 exam of preference eligibles applying for positions at the Department of
			 Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans’ Assistance to Lower Unemployment and Enhance VA Services Act or the VALUES Act.
		2.Additional competitive service entrance exam points for preference eligibles applying for positions
			 at the Department of Veterans Affairs
			(a)In generalSection 3309 of title 5, United States Code, is amended—
				(1)by striking A preference eligible and inserting (a) A preference eligible; and
				(2)by adding at the end the following:
					
						(b)Notwithstanding the requirements of subsection (a), any preference eligible who receives a passing
			 grade in an examination for entrance into the competitive service at a
			 position within the Department of Veterans Affairs is entitled to
			 additional points above his earned rating, as follows:
							(1)A preference eligible under section 2108(3)(C)–(G) of this title—15 points.
							(2)A preference eligible under section 2108(3)(A)–(B) of this title—10 points.
							.
				(b)ApplicationThe amendment made by subsection (a) shall apply with respect to any examination for entrance into
			 the competitive service at the Department of Veterans Affairs taken on or
			 after the date of enactment of this section.
			
